--------------------------------------------------------------------------------

 

 

  EXECUTIVE SERVICES AGREEMENT  

 

 

Between:

URANIUM ENERGY CORP.

 

And:

SCOTT MELBYE

 

 

 

Uranium Energy Corp.
500 North Shoreline, Ste. 800N, Corpus Christi, Texas, U.S.A., 78471
__________




--------------------------------------------------------------------------------

EXECUTIVE SERVICES AGREEMENT

THIS EXECUTIVE SERVICES AGREEMENT is made and dated for reference effective as
at September 1, 2014, as executed on this 15th day of December, 2014.

BETWEEN:

URANIUM ENERGY CORP., a company incorporated under the laws of the State of
Nevada, U.S.A., and having an executive office and an address for notice and
delivery located at 500 North Shoreline, Ste. 800N, Corpus Christi, Texas,
U.S.A., 78471

(the “Company”);

OF THE FIRST PART

AND:

SCOTT MELBYE, an individual, having an address for notice and delivery located
at 8055 E. Tuffs Avenue, Suite 400, Denver, Colorado, U.S.A., 80237

(the “Executive”);

OF THE SECOND PART

(the Company and the Executive being hereinafter singularly also referred to as
a “Party” and collectively referred to as the “Parties” as the context so
requires).

WHEREAS:

A.           The Company is a reporting company incorporated under the laws of
the State of Nevada, U.S.A., and has its common shares listed for trading on the
NYSE MKT LLC stock exchange;

B.           The Executive has experience in and specializes in providing
reporting and non-reporting companies with valuable management and operational
services, and the Executive is the current Executive Vice President of the
Company;

C.           The Company is involved in the principal business of acquiring,
exploring and developing various uranium and other resource properties of merit
(collectively, the “Business”); and, as a consequence thereof, the Company is
hereby desirous of continuing to retain the Executive as its Executive Vice
President and the Executive is hereby desirous of accepting such position and
providing related services to the Company as set forth in this Executive
Services Agreement (the “Agreement”);

D.           In accordance with the terms and conditions of a certain and
underlying letter agreement, dated for reference effective as of August 28,
2014, as entered into between the Parties, a copy of which letter agreement
being attached hereto as Schedule “A” (the “Underlying Agreement”); the Parties
thereby formalized the appointment of the Executive as an employee of the
Company together with the provision for certain related management and
operational services to be provided by the Executive to the Company in
accordance with the terms and conditions of the Underlying Agreement and,
particular, in the Executive’s then intended role as the Executive Vice
President of the Company; and

--------------------------------------------------------------------------------



- 2 -

E.           Since the entering into of the Underlying Agreement, and as
contemplated by the terms of the Underlying Agreement, the Parties have
discussed the terms and conditions of the services that would continue to be
provided by the Executive to the Company and, by entering into this Agreement,
the Parties have agreed to hereby replace, in their entirety, the Underlying
Agreement, together with all such prior discussions, negotiations,
understandings and agreements with respect to the services, all in accordance
with the terms and conditions of this Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the mutual
covenants and provisos herein contained, THE PARTIES AGREE AS FOLLOWS:

Article 1
DEFINITIONS, INTERPRETATION, SCHEDULE AND ENTIRE AGREEMENT

1.1          Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following words and phrases shall have the following meanings:

  (a)

“Agreement” means this Executive Services Agreement as may be from time to time
supplemented or amended by one or more agreements entered into by the Parties
pursuant to the applicable provisions hereof, together with any Schedules
attached hereto;

        (b)

“Arbitration Rules” means the Rules of the American Arbitration Association, as
may be amended from time to time;

        (c)

“Benefits” has the meaning ascribed to it in section “4.8” hereinbelow;

        (d)

“Board of Directors” means the Board of Directors of the Company as duly
constituted from time to time;

        (e)

“Bonus” has the meaning ascribed to it in section “4.3” hereinbelow;

        (f)

“Business” has the meaning ascribed to it in recital “C.” hereinabove;

        (g)

“Business Day” means any day during which United States Chartered Banks are open
for business in the City of Corpus Christi, State of Texas, U.S.A.;

        (h)

“Company” means Uranium Energy Corp., a company incorporated under the laws of
the State of Nevada, U.S.A., or any successor company, however formed, whether
as a result of merger, amalgamation or other action;

        (i)

“Company’s Non-Renewal Notice” has the meaning ascribed to in section “3.2”
hereinbelow;

        (j)

“Effective Date” has the meaning ascribed to in section “3.1” hereinbelow;


--------------------------------------------------------------------------------

- 3 -

  (k)

“Effective Termination Date” has the meaning ascribed to it in sections “3.2”,
“3.3”, “3.4”, “3.5”, “3.6” and “5.3” hereinbelow, as the case may be;

        (l)

“Exchange Act”, “Form S-8 Registration Statement”, “SEC”, “Registration
Statement” and “Securities Act” have the meanings ascribed to them in section
“4.7” hereinbelow;

        (m)

“Executive” means Scott Melbye, an individual;

        (n)

“Expenses” has the meaning ascribed to it in section “4.5” hereinbelow;

        (o)

“Fee” has the meaning ascribed to it in section “4.1” hereinbelow;

        (p)

“General Services” has the meaning ascribed to it in section “2.1” hereinbelow;

        (q)

“Initial Term” has the meaning ascribed to it in section “3.1” hereinbelow;

        (r)

“Just Cause” means any of the following acts, omissions, behavior, or conduct of
the Executive: (i) the substantial neglect or inattention by the Executive of
the Executive’s duties under this Agreement, which breach is materially
injurious to the Company; (ii) the commission of an act of fraud, conversion,
misappropriation, or embezzlement or any other commission or act by the
Executive, where such commission or act is punishable by imprisonment, or the
Executive’s conviction of or entering a guilty plea or plea of no contest with
respect to a felony or the equivalent thereof; or (iii) the engaging by the
Executive in conduct that is materially detrimental to the reputation, character
or standing or otherwise materially injurious to the Company;

        (s)

“Indemnified Party” has the meaning ascribed to it in section “7.1” hereinbelow;

        (t)

Notice of Termination” has the meaning ascribed to it in each of sections “3.3”,
“3.4” and “5.3” hereinbelow;

        (u)

“NYSE MKT” means the NYSE MKT LLC stock exchange, or any successor stock
exchange, however formed, whether as a result of merger, amalgamation or other
action;

        (v)

“Option” has the meaning ascribed to it in section “4.6” hereinbelow;

        (w)

“Option Plan” has the meaning ascribed to it in section “4.6” hereinbelow;

        (x)

“Option Share” has the meaning ascribed to it in section “4.6” hereinbelow;

        (y)

“Outstanding Expense Reimbursements” has the meaning ascribed to it in section
“3.2” hereinbelow;

        (z)

“Outstanding Vacation Pay” has the meaning ascribed to it in section “3.2”
hereinbelow;

        (aa)

“Parties” or “Party” means, individually and collectively, the Company, and/or
the Executive, as the context so requires, together with each of their
respective successors and permitted assigns as the context so requires;


--------------------------------------------------------------------------------

- 4 -

  (ab) “Property” has the meaning ascribed to it in section “5.4” hereinbelow;  
    (ac) “Regulatory Approval” means the acceptance for filing, if required, of
the transactions contemplated by this Agreement by the Regulatory Authorities;  
    (ad) “Regulatory Authorities” and “Regulatory Authority” means, either
singularly or collectively as the context so requires, such regulatory agencies
who have jurisdiction over the affairs of either of the Company and/or the
Executive and including, without limitation, and where applicable, the United
States Securities and Exchange Commission, the NYSE MKT and all regulatory
authorities from whom any such authorization, approval or other action is
required to be obtained or to be made in connection with the transactions
contemplated by this Agreement;         (ae) “Renewal Period” has the meaning
ascribed to it in section “3.2” hereinbelow;         (af) “Severance Package”
has the meaning ascribed to it in section “3.2”     hereinbelow;       (ag)
“subsidiary” means any company or companies of which more than 50% of the
outstanding shares carrying votes at all times (provided that the ownership of
such shares confers the right at all times to elect at least a majority of the
directors of such company or companies) are for the time being owned by or held
for that company and/or any other company in like relation to that company and
includes any company in like relation to the subsidiary;       (ah) “Underlying
Agreement” has the meaning ascribed to it in recital “D.” hereinabove; and      
  (ai) “Vacation” has the meaning ascribed to it in section “4.5” hereinbelow.

1.2          Interpretation. For the purposes of this Agreement, except as
otherwise
expressly provided or unless the context otherwise requires:

  (a)

the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of this Agreement;

        (b)

any reference to an entity shall include and shall be deemed to be a reference
to any entity that is a permitted successor to such entity; and

        (c)

words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.

1.3          Schedule. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires, the following shall
represent the Schedule which is attached to this Agreement and which forms a
material part hereof:

  Schedule Description of Schedule         Schedule “A”: Underlying Agreement.

1.4          Entire agreement. This Agreement constitutes the entire agreement
to date between the Parties and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties hereto with respect to the subject matter of this Agreement and
including, without limitation, the Underlying Agreement which is hereby
confirmed s superseded, in its entirety, by the terms and conditions of this
Agreement.

--------------------------------------------------------------------------------

- 5 -

Article 2
GENERAL SERVICES AND DUTIES OF THE EXECUTIVE


2.1          General Services. During the Initial Term and any Renewal Period
the Company hereby agrees to retain the Executive as the Executive Vice
President of the Company, and the Executive hereby agrees to be subject to the
direction and supervision of, and to have the authority as is delegated to the
Executive by, the Board of Directors consistent with such position, and the
Executive also agrees to accept such position in order to provide such related
management and operational services as the Board of Directors shall, from time
to time, reasonably assign to the Executive and as may be necessary for the
ongoing maintenance and development of the Company’s various Business interests
during the Initial Term and any Renewal Period (collectively, the “General
Services”); it being expressly acknowledged and agreed by the Parties that the
Executive shall initially commit and provide to the Company the General Services
on a reasonably full-time basis during the Initial Term and any Renewal Period
for which the Company, as more particularly set forth hereinbelow, hereby agrees
to pay and provide to the order and direction of the Executive each of the
proposed compensation amounts as set forth in Articles “4” hereinbelow.

In this regard it is hereby acknowledged and agreed that the Executive shall be
entitled to communicate with and shall rely upon the immediate advice, direction
and instructions of the President of the Company, or upon the advice or
instructions of such other director or officer of the Company as the President
of the Company shall, from time to time, designate in times of the President’s
absence, in order to initiate, coordinate and implement the General Services as
contemplated herein subject, at all times, to the final direction and
supervision of the Board of Directors.

2.2          Adherence to rules and policies of the Company. The Executive
hereby acknowledges and agrees to abide by the reasonable rules, regulations,
instructions, personnel practices and policies of the Company and any changes
therein which may be adopted from time to time by the same as such rules,
regulations, instructions, personnel practices and policies may be reasonably
applied to the Executive as an executive officer and an employee of the Company.

Article 3
INITIAL TERM, RENEWAL AND TERMINATION


3.1          Effectiveness and Initial Term of the Agreement. The initial term
of this Agreement begins on September 1, 2014 (the “Effective Date”) and ends on
February 28, 2016 (the “Initial Term”; that being 18 months from the Effective
Date); provided, however, that the commencement and continuation of the Initial
Term is subject, at all times, to the Company’s receipt, if required, of
Regulatory Approval from each of the Regulatory Authorities within 10 calendar
days of the due and complete execution of this Agreement by both Parties. If
said Regulatory Approval is required and not obtained within such timeframe,
then this Agreement will automatically terminate and be deemed null and void ab
initio.

3.2          Renewal by the Company after the Initial Term and Severance Package
if not renewed. Subject at all times to sections “3.3”, “3.4”, “3.5”, “3.6” and
“5.3” hereinbelow, this Agreement shall renew automatically if not specifically
terminated in accordance with the following provisions. If the Company intends
to not renew this Agreement, whether at the end of the Initial Term or any
Renewal Period, then the Company will provide written notice to the Executive (a
“Company’s Non-Renewal Notice”) at least 30 calendar days prior to the end of
the Initial Term or the Renewal Period, as applicable. If the Company fails to
provide a Company’s Non-Renewal Notice at the end of the Initial Term, then this
Agreement shall automatically renew on a one-month to one-month term renewal
basis after the Initial Term, or for such other period as agreed to by the
Parties at that time (any such renewal period, a “Renewal Period”), until
terminated by the Company by delivery of a Company’s Non-Renewal Notice as
provided hereinabove. Any such Renewal Period will be on the same terms and
conditions contained herein unless such terms are modified and agreed to in
writing by the Parties in advance.

--------------------------------------------------------------------------------

- 6 -

Following delivery of a Company’s Non-Renewal Notice that has been provided at
least 30 calendar days prior to the end of the Initial Term or Renewal Period as
the case may be (in such case, the day immediately following the final day of
such Initial Term or Renewal Period, as applicable, being the “Effective
Termination Date”), (i) the Executive will continue to provide the General
Services until the Effective Termination Date and (ii) the Company will continue
to provide and pay to the Executive all of the amounts otherwise payable to the
Executive under Article “4” hereinbelow until the Effective Termination Date. In
addition to the payment of such amounts by the Company, the Company shall also
pay and provide to the Executive the following amounts and in the following
manner (collectively, the “Severance Package”), subject, at all times, to the
Executive’s ongoing material compliance with the Executive’s obligations under
Article “5” hereinbelow, such ongoing Severance Package compensation
representing the Executive’s clear and unequivocal severance package for the
non-renewal of this Agreement by the Company upon the completion of the Initial
Term or any Renewal Period:

  (a)

any Fees and Bonuses payable by the Company to the Executive under Article “4”
hereinbelow until the Effective Termination Date and payable within 14 calendar
days of the Effective Termination Date (the “Outstanding Fees and Bonuses”);

        (b)

any Expense payment reimbursements which would then be due and owing by the
Company to the Executive under this Agreement to the Effective Termination Date
and, subject to the Executive’s prior compliance with the provisions of section
“4.5” hereinbelow, payable within 14 calendar days of the Effective Termination
Date (the “Outstanding Expense Reimbursements”);

        (c)

any pro rata and unused Vacation pay which would then be due and owing by the
Company to the Executive under this Agreement to the Effective Termination Date
and payable within 14 calendar days of the Effective Termination Date (the
“Outstanding Vacation Pay”);

        (d)

subject to the provisions of sections “4.6” and “4.7” hereinbelow, all of the
Executive’s then unvested stock Options, together with any other options or
equity awards granted by the Company to the Executive as of the Effective
Termination Date, shall immediately vest; such that any such stock Options,
options and equity awards are then fully and immediately exercisable by the
Executive; and shall continue to be exercisable for a period of 90 calendar days
from the Effective Termination Date (the “Options Extension”); and


--------------------------------------------------------------------------------

- 7 -

  (e)

confirmation that all of the Executive’s then Benefits coverage would be
extended to the Executive for a period ending 90 calendar days from the
Effective Termination Date.

3.3          Termination without Just Cause by the Company and Severance
Package. Notwithstanding any other provision of this Agreement, this Agreement
may be terminated by the Company without Just Cause at any time during the
Initial Term or any Renewal Period by the Company’s delivery to the Executive of
written notice of its intention to terminate (the “Notice of Termination”
herein). In such case, the “Effective Termination Date” being the later of the
date specified in the Notice of Termination and the date that is 30 calendar
days after the date of delivery of such Notice of Termination. In any such event
(i) the Executive will continue to provide the General Services until the
Effective Termination Date and (ii) the Company will, subject to the Executive’s
ongoing material compliance with the Executive’s obligations under Article “5”
hereinbelow, continue to provide and pay to the Executive:

  (a)

the entire Severance Package in the manner and in accordance with the terms and
conditions set forth in section “3.2” hereinabove; and

        (b)

an additional severance cash payment equating to any Fees that would be due and
owing by the Company to the Executive to the end of, respectively, either the
Initial Term or any then Renewal Period within which the Notice of Termination
above is provided;

such ongoing compensation representing the Executive’s clear and unequivocal
severance package for the early termination by the Company without Just Cause
under this Agreement prior to the completion of the Initial Term or any Renewal
Period.

3.4          Termination by the Executive and Severance Package. Notwithstanding
any other provision of this Agreement, this Agreement may be terminated by the
Executive for any reason at any time during the Initial Term or any Renewal
Period by the Executive’s delivery to the Company of written notice of its
intention to terminate (the “Notice of Termination” herein). In such case, the
“Effective Termination Date” being the later of the date specified in the Notice
of Termination and the date that is 30 calendar days after the date of delivery
of such Notice of Termination. In any such event (i) the Executive will continue
to provide the General Services until the Effective Termination Date and (ii)
the Company will, subject to the Executive’s ongoing material compliance with
the Executive’s obligations under Article “5” hereinbelow, continue to provide
and pay to the Executive:

  (a)

the Outstanding Fees and Bonuses in the manner and in accordance with the terms
and conditions set forth in subsection “3.2(a)” hereinabove;

        (b)

the Outstanding Expense Reimbursements in the manner and in accordance with the
terms and conditions set forth in subsection “3.2(b)” hereinabove;

        (c)

the Outstanding Vacation Pay in the manner and in accordance with the terms and
conditions set forth in subsection “3.2(c)” hereinabove; and

        (d)

subject to the provisions of sections “4.6” and “4.7” hereinbelow, all of the
Executive’s then unvested stock Options (as hereinafter defined), together with
any other unvested options or equity awards granted by the Company to the
Executive as of the Effective Termination Date, shall immediately terminate;
such that any then only vested Options, options and equity awards are then fully
and immediately exercisable by the Executive for a period of 90 calendar days
from the Effective Termination Date;


--------------------------------------------------------------------------------

- 8 -

such ongoing compensation representing the Executive’s clear and unequivocal
severance package for the early termination by the Executive under this
Agreement prior to the completion of the Initial Term or any Renewal Period; it
being acknowledged and agreed that all Benefits will immediately terminate on
such Effective Termination Date.

3.5          Termination for disability or death and Severance Package.
Notwithstanding any other provision of this Agreement, this Agreement will
automatically terminate during the Initial Term or any Renewal Period on the
date that is 30 calendar days after either the date of death or disability of
the Executive (in such case, that date being the “Effective Termination Date”).
For purposes of this Agreement, the term “disability” means that the Executive
shall have been unable to provide the General Services contemplated under this
Agreement for a period of 30 calendar days, whether or not consecutive, during
any 360 calendar day period, due to a physical or mental disability. A
determination of disability shall be made by a physician satisfactory to both
the Executive and the Company; provided that if the Executive and the Company do
not agree on a physician, the Executive and the Company shall each select a
physician and those two physicians together shall select a third physician whose
determination as to disability shall be binding on all Parties. In the event
that this Agreement is terminated as a result of the Executive’s death or
disability pursuant to this section, the Company will, subject to the
Executive’s ongoing material compliance with the Executive’s obligations under
Article “5” hereinbelow, continue to provide and pay to the Executive:

  (a)

the Outstanding Fees and Bonuses in the manner and in accordance with the terms
and conditions set forth in subsection “3.2(a)” hereinabove;

        (b)

the Outstanding Expense Reimbursements in the manner and in accordance with the
terms and conditions set forth in subsection “3.2(b)” hereinabove;

        (c)

the Outstanding Vacation Pay in the manner and in accordance with the terms and
conditions set forth in subsection “3.2(c)” hereinabove; and

        (d)

subject to the provisions of sections “4.6” and “4.7” hereinbelow, all of the
Executive’s then unvested stock Options (as hereinafter defined), together with
any other unvested options or equity awards granted by the Company to the
Executive as of the Effective Termination Date, shall immediately terminate;
such that any then only vested Options, options and equity awards are fully and
immediately exercisable by the Executive’s estate for a period of one year from
the Effective Termination Date;

such ongoing compensation representing the Executive’s clear and unequivocal
severance package for the untimely and early termination of this Agreement prior
to the completion of the Initial Term or any Renewal Period by reason of the
Executive’s death or disability.

3.6          Termination by the Company with Just Cause. Notwithstanding any
other provision of this Agreement, this Agreement may be terminated by the
Company with Just Cause at any time during the Initial Term or any Renewal
Period by the Company’s delivery to the Executive of written notice of its
intention to terminate (the “Notice of Termination” herein). In such case, the
“Effective Termination Date” being the later of the date specified in the Notice
of Termination and the date that is 30 calendar days after the date of delivery
of such Notice of Termination. In any such event (i) the Executive will continue
to provide the General Services until the Effective Termination Date and (ii)
the Company will, subject to the Executive’s ongoing material compliance with
the Executive’s obligations under Article “5” hereinbelow, continue to provide
and pay to the Executive:

--------------------------------------------------------------------------------

  (a)

the outstanding Fees in the manner and in accordance with the terms and
conditions set forth in subsection “3.2(a)” hereinabove;

        (b)

the Outstanding Expense Reimbursements in the manner and in accordance with the
terms and conditions set forth in subsection “3.2(b)” hereinabove; and

        (c)

the Outstanding Vacation Pay in the manner and in accordance with the terms and
conditions set forth in subsection “3.2(c)” hereinabove;

such ongoing compensation representing the Executive’s clear and unequivocal
severance package for the early termination by the Company with Just Cause under
this Agreement prior to the completion of the Initial Term or any Renewal
Period; it being acknowledged and agreed that all Options (vested and unvested)
and Benefits will immediately terminate on such Effective Termination Date.

3.7          Effect of Termination. Terms of this Agreement relating to
accounting, payments, confidentiality, accountability for damages or claims and
all other matters reasonably extending beyond the terms of this Agreement and to
the benefit of the Parties hereto or for the protection of the Business
interests of the Company shall survive the termination of this Agreement. In
addition, and without limiting the foregoing, each of sections “3.2”, “3.3”,
“3.4”, “3.5”, “3.6”, “3.7” and “5.3” and Articles “9” and “10” herein shall
survive the termination of this Agreement.

Article 4
COMPENSATION OF THE EXECUTIVE


4.1          Fee. It is hereby acknowledged and agreed that the Executive shall
render the General Services during the Initial Term and during any Renewal
Period and the Company shall compensate the Executive by way of the payment by
the Company to the Executive, or to the further order or direction of the
Executive as the Executive may determine (in the Executive’s sole and absolute
discretion) and advised to the Company of prior to such payment, of the gross
monthly fee of U.S. $20,833.33 (the “Fee”; being an aggregate yearly fee of U.S.
$250,000.00) . The Company shall pay such Fees to the Executive (or to the
Executive’s designee, as provided above) on a bi-monthly basis, with an amount
equal to one-half of such Fee being paid on each of the fifteenth and thirtieth
day of each month during the Initial Term and any Renewal Period.

4.2          Payment of Fee and status as a taxable employee. It is hereby
acknowledged and agreed that the Executive will be classified as a taxable
employee of the Company for all purposes, such that all compensation which is
provided by the Company to the Executive under this Agreement, or otherwise,
will be calculated on a net-of-tax Fee and any benefits basis for which all
statutory taxes will first be deducted by the Company and remitted on behalf of
the Company and the Executive to the appropriate taxing authorities.

4.3          Bonus Payments. It is hereby acknowledged that the Board of
Directors will, in good faith, consider the payment of reasonable industry
standard annual bonuses (each being a “Bonus”) based upon the performance of the
Company and upon the achievement by the Executive and/or the Company of
reasonable management objectives to be reasonably established by the Board of
Directors (after reviewing proposals with respect thereto defined by the
Executive prior to the beginning of the relevant Company year). These management
objectives will consist of both financial and subjective goals and will be
specified in writing by the Board of Directors, and a copy will be given to the
Executive prior to the commencement of the applicable year. The payment of any
such Bonus will be payable within 120 calendar days of the ensuing year after
any calendar year commencing on the Effective Date. Any dispute relating to any
Bonus will be resolved by arbitration in accordance with Article “9”
hereinbelow.

--------------------------------------------------------------------------------

- 10 -

4.4          Reimbursement of Expenses. It is hereby acknowledged and agreed
that the Company will reimburse the Executive for all pre-approved direct and
reasonable expenses actually and properly incurred by the Executive for the
benefit of the Company (collectively, the “Expenses”). Such reimbursements are
payable by the Company to the order, direction and account of the Executive as
the Executive may designate in writing, from time to time, in the Executive’s
sole and absolute discretion, as soon as reasonably possible after the delivery
by the Executive to the Company of written substantiation on account of each
such reimbursable Expense.

4.5          Paid Vacation. It is hereby also acknowledged and agreed that,
during the Initial Term and any Renewal Period, the Executive is entitled to
four weeks paid vacation (collectively, the “Vacation”), to be taken at a time
or times which are approved by the President of the Company (such approval not
to be unreasonably withheld); provided, however, that the President may take
into account the operational requirements of the Company and the need for the
timely performance by the Executive of the General Services in connection with
such approval; and provided, further, that such weeks shall not be taken
consecutively. Unused Vacation may not be carried over after the completion of
each calendar year during the continuance of this Agreement, and any unused
Vacation will be paid out in cash by the Company to the Executive within 14
calendar days of the end of any such calendar year.

4.6          Options. Subject to the following and the provisions of section
“4.7” hereinbelow, it is hereby acknowledged and agreed that the Executive has
already been granted, as contemplated by the Underlying Agreement, however,
subject to the rules and policies of the Regulatory Authorities and applicable
securities legislation and the terms and conditions of the Company’s existing
stock incentive plan (the “Option Plan”), an initial incentive stock option (the
“Option”) to purchase an aggregate of up to 300,000 common shares of the Company
(each an “Option Share”), at an exercise price of U.S. $1.32 per Option Share,
and vesting as to one-quarter of the Option (that being as to an initial 75,000
Option Shares) on the day which was three months from the date of grant and
vesting as to a further one-quarter of the Option on each day which was six, 12
and 18 months, respectively, from the date of grant, and for an entire exercise
period of five years commencing on the date of grant.

It is hereby acknowledged that the initial Option granted to the Executive prior
the Effective Date of this Agreement was negotiated as between the Parties in
the context of the stage of development of the Company existing prior to the
Effective Date of this Agreement. Correspondingly, it is hereby acknowledged and
agreed that any Options granted by the Company to the Executive shall be
reviewed and renegotiated at the request of either Party on a reasonably
consistent basis during the Initial Term and any Renewal Period and, in the
event that the Parties cannot agree, then the number of Options shall be
increased on an annual basis by the percentage which is the average percentage
of all increases to management stock options within the Company during the
previous 12-month period; and in each case on similar and reasonable exercise
terms and conditions. Any dispute respecting either the effectiveness or
magnitude of the final number and terms hereunder shall be determined by
arbitration in accordance with Article “9” hereinbelow.

4.7          Options subject to the following provisions. In this regard, and
subject also to the following, it is hereby acknowledged and agreed that the
exercise of any such Options shall be subject, at all times, to such vesting and
resale provisions as may then be contained in the Company’s Option Plan and as
may be finally determined by the Board of Directors, acting reasonably.
Notwithstanding the foregoing, however, it is hereby also acknowledged and
agreed that, in the event that this Agreement is terminated in accordance with
either of sections “3.6” or “5.3” herein; such that no Options Extension or any
portion thereof is then available to the Executive; such portion of the within
and remaining Options which shall have then not been exercised on the determined
Effective Termination Date shall, notwithstanding the remaining exercise period
of the Option(s), then be immediately terminated with no right of exercise by
the Executive following such Effective Termination Date. In this regard, and in
accordance with the terms and conditions of each final form of Option agreement,
the Parties hereby also acknowledge and agree that:

--------------------------------------------------------------------------------

- 11 -

  (a)

Registration of Option Shares under the Options: the Company will use reasonable
commercial efforts to file with the United States Securities and Exchange
Commission (the “SEC”) a registration statement on Form S-8 (the “Form S-8
Registration Statement”) within 90 calendar days after the Effective Date hereof
covering the issuance of all Option Shares of the Company underlying the then
issued Options, and such Form S-8 Registration Statement shall comply with all
requirements of the United States Securities Act of 1933, as amended (the
“Securities Act”). In this regard the Company shall use its best efforts to
ensure that the Form S-8 Registration Statement remains effective as long as
such Options are outstanding, and the Executive fully understands and
acknowledges that these Option Shares will be issued in reliance upon the
exemption afforded under the Form S-8 Registration Statement which is available
only if the Executive acquires such Option Shares for investment and not with a
view to distribution. The Executive is familiar with the phrase “acquired for
investment and not with a view to distribution” as it relates to the Securities
Act and the special meaning given to such term in various releases of the SEC;

        (b)

Section 16 compliance: the Company shall ensure that all grants of Options are
made to ensure compliance with all applicable provisions of the exemption
afforded under Rule 16b-3 promulgated under the Securities and Exchange Act of
1934, as amended (the “Exchange Act”). Without limiting the foregoing, the
Company shall have an independent committee of the Board of Directors approve
each grant of Options to the Executive and, if required, by the applicable
Regulatory Authorities and the shareholders of the Company. The Company shall
file, on behalf of the Executive, all reports required to filed with the SEC
pursuant to the requirements of Section 16(a) under the Exchange Act and
applicable rules and regulations;

        (c)

Disposition of any Option Shares: the Executive further acknowledges and
understands that, without in anyway limiting the acknowledgements and
understandings as set forth hereinabove, the Executive agrees that the Executive
shall in no event make any disposition of all or any portion of the Option
Shares which the Executive may acquire hereunder unless and until:


  (i)

there is then in effect a “Registration Statement” under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said Registration Statement; or

        (ii)

(A) the Executive shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, (B) the Executive shall have
furnished the Company with an opinion of the Executive’s own counsel to the
effect that such disposition will not require registration of any such Option
Shares under the Securities Act and (C) such opinion of the Executive’s counsel
shall have been concurred in by counsel for the Company and the Company shall
have advised the Executive of such concurrence; and


--------------------------------------------------------------------------------

- 12 -

  (d)

Payment for any Option Shares: it is hereby further acknowledged and agreed
that, during the Initial Term and any Renewal Period, the Executive shall be
entitled to exercise any Option granted hereunder and pay for the same by way of
the prior agreement of the Executive, in the Executive’s sole and absolute
discretion, and with the prior knowledge of the Company, to settle any
indebtedness which may be due and owing by the Company under this Agreement in
payment for the exercise price of any Option Shares acquired thereunder. In this
regard, and subject to further discussion as between the Company and the
Executive, together with the prior approval of the Board of Directors and the
establishment by the Company of a new Option Plan predicated upon the same, it
is envisioned that, when the Company is in a position to afford the same, the
Company may adopt certain additional “cashless exercise” provisions respecting
the granting and exercise of incentive stock options during the continuance of
this Agreement.

4.8          Benefits. It is hereby acknowledged and agreed that, during the
continuance of this Agreement, the Executive shall be entitled to participate
fully in the Company’s current extended health plan (the “Benefits”) at the
Company’s expense for any and all such Benefits from time to time.

Article 5
ADDITIONAL OBLIGATIONS OF THE EXECUTIVE


5.1          Reporting. At such time or times as may be required by the Board of
Directors, acting reasonably, the Executive will provide the Board of Directors
with such information concerning the results of the Executive’s General Services
and activities hereunder for the previous month as the Board of Directors may
reasonably require.

5.2          Opinions, reports and advice of the Executive. The Executive
acknowledges and agrees that all written and oral opinions, reports, advice and
materials provided by the Executive to the Company in connection with the
Executive’s engagement hereunder are intended solely for the Company’s benefit
and for the Company’s uses only, and that any such written and oral opinions,
reports, advice and information are the exclusive property of the Company. In
this regard the Executive covenants and agrees that the Company may utilize any
such opinion, report, advice and materials for any other purpose whatsoever and,
furthermore, may reproduce, disseminate, quote from and refer to, in whole or in
part, at any time and in any manner, any such opinion, report, advice and
materials in the Company’s sole and absolute discretion. The Executive further
covenants and agrees that no public references to the Executive or disclosure of
the Executive’s role in respect of the Company may be made by the Executive
without the prior written consent of the Board of Directors in each specific
instance and, furthermore, that any such written opinions, reports, advice or
materials shall, unless otherwise required by the Board of Directors, be
provided by the Executive to the Company in a form and with such substance as
would be acceptable for filing with and approval by any Regulatory Authority
having jurisdiction over the affairs of the Company from time to time.

5.3          Executive’s business conduct. The Executive warrants that the
Executive shall conduct the business and other activities in a manner which is
lawful and reputable and which brings good repute to the Company, the Company’s
business interests and the Executive. In particular, and in this regard, the
Executive specifically warrants to provide the General Services in a sound and
professional manner as set by the specifications of the Company. In the event
that the Board of Directors has a reasonable concern that the business as
conducted by the Executive is being conducted in a way contrary to law or is
reasonably likely to bring disrepute to the business interests or to the
Company’s or the Executive’s reputation, the Company may require in writing to
the Executive that the Executive make such alterations in the Executive’s
business conduct as the Board of Directors may reasonably require, in its sole
and absolute discretion. If the Executive does not make such alterations in a
reasonable period of time, then the Company, in its sole and absolute
discretion, may terminate this Agreement by providing prior written notice to
the Executive (the “Notice of Termination” herein). In such case, the “Effective
Termination Date” being the later of the date specified in the Notice of
Termination and the date that is 30 calendar days after the date of delivery of
such Notice of Termination. In any such event (i) the Executive will continue to
provide the General Services until the Effective Termination Date and (ii) the
Company will (A) continue to provide and pay to the Executive all Outstanding
Fees and Bonuses payable to the Executive under Article “4” hereinbelow until
the Effective Termination Date and (B) pay to the Executive, within 14 calendar
days of the Effective Termination Date, any amounts owed in connection with any
Outstanding Expense Reimbursements and Outstanding Vacation Pay. In the event of
any debate or dispute as to the reasonableness of the Board of Directors’
request or requirements, the judgment of the Board of Directors shall be deemed
correct until such time as the matter has been determined by arbitration in
accordance with Article “9” hereinbelow.

--------------------------------------------------------------------------------

- 13 -

5.4          Right of ownership to the business and related Property. The
Executive hereby acknowledges and agrees that any and all Company Business
interests, together with any products or improvements derived therefrom and any
trademarks or trade names used in connection with the same (collectively, the
“Property”), are wholly owned and controlled by the Company. Correspondingly,
neither this Agreement, nor the operation of the business contemplated by this
Agreement, confers or shall be deemed to confer upon the Executive any interest
whatsoever in and to any of the Property. In this regard the Executive hereby
further covenants and agrees not to, during or after the Initial Term and the
continuance of this Agreement, contest the title to any of the Property
interests, in any way dispute or impugn the validity of the Property interests
or take any action to the detriment of the Company’s interests therein. The
Executive acknowledges that, by reason of the unique nature of the Property
interests, and by reason of the Executive’s knowledge of and association with
the Property interests during the Initial Term and any Renewal Period, the
aforesaid covenant, both during the Initial Term of this Agreement and
thereafter, is reasonable and commensurate for the protection of the legitimate
business interests of the Company. As a final note, the Executive hereby further
covenants and agrees to immediately notify the Company of any infringement of or
challenge to any of the Property interests as soon as the Executive becomes
aware of the infringement or challenge.

In addition, and for even greater certainty, the Executive hereby assigns to the
Company the entire right, title and interest throughout the world in and to all
work performed, writings, formulas, designs, models, drawings, photographs,
design inventions, and other inventions, made, conceived, or reduced to practice
or authored by the Executive or the Executive’s employees, either solely or
jointly with others, during the performance of this Agreement, or which are
made, conceived, or reduced to practice, or authored with the use of information
or materials of the Company either received or used by the Executive during the
performance of this Agreement or any extension or renewal thereof. The Executive
shall promptly disclose to the Company all works, writings, formulas, designs,
models, photographs, drawings, design inventions and other inventions made,
conceived or reduced to practice, or authored by the Executive or the
Executive’s employees as set forth above. The Executive shall sign, execute and
acknowledge, or cause to be signed, executed and acknowledged without cost to
Company or its nominees, patent, trademark or copyright protection throughout
the world upon all such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions; title to which the Company
acquires in accordance with the provisions of this section. The Executive has
acquired or shall acquire from each of the Executive’s employees, if any, the
necessary rights to all such works, writings, formulas, designs, models,
drawings, photographs, design inventions and other inventions made by such
employees within the scope of their employment by the Executive in performing
the General Services under this Agreement. The Executive shall obtain the
cooperation of each such employee to secure to the Company or its nominees the
rights to such works, writings, formulas, designs, models, drawings,
photographs, design inventions and other inventions as the Company may acquire
in accordance with the provisions of this section. The work performed and the
information produced under this Agreement are works made for hire as defined in
17 U.S.C. § 101.

--------------------------------------------------------------------------------

- 14 -

Article 6
ADDITIONAL OBLIGATIONS OF THE PARTIES


6.1          No conflict by the Executive. Subject to the following exception,
during the Initial Term and any Renewal Period the Executive shall not engage in
any business or activity which reasonably may detract from or conflict with the
Executive’s duties and obligations to the Company as set forth in this Agreement
without the prior written consent of the Company. In this regard it is hereby
acknowledged and agreed by the Parties that the Consultant is presently engaged
as the Vice President of Commercial for Uranium Participation Corp. and, in such
capacity, will be providing various services which will be deemed, under all
circumstances, to not be in conflict with the Executive’s duties and obligations
to the Company hereunder.

In addition, during the Initial Term and any Renewal Period, and for a period of
three months following the termination of this Agreement in accordance with
either of sections “3.2”, “3.3”, “3.4”, “3.5”, “3.6” or “5.3” hereunder, the
Executive shall not engage in any uranium exploration or development business or
activity whatsoever which reasonably may be determined by the Board of
Directors, in its sole and absolute discretion, to compete with any portion of
the Company’s Business interests as contemplated hereby without the prior
written consent of the Company.

6.2          Non-circumvention by the Parties. Each of the Parties hereby
acknowledges and agrees, for a period of three months following the termination
of this Agreement in accordance with either of sections “3.2”, “3.3”, “3.4”,
“3.5”, “3.6” or “5.3” hereunder, not to initiate any contact or communication
directly with either of the other Party or any of its respective subsidiaries,
as the case may be, together with each of the other Party’s respective
directors, officers, representatives, agents or employees, without the prior
written consent of the other Party and, notwithstanding the generality of the
foregoing, further acknowledges and agrees, even with the prior written consent
of the other Party to such contact or communication, to limit such contact or
communication to discussions outside the scope of any confidential information
(as hereinafter determined).

6.3          Breach by the Parties. For the purposes of sections “6.1” and “6.2”
herein, the Parties hereby recognize and agree that a breach a Party of any of
the covenants therein contained would result in irreparable harm and significant
damage to the other Party that would not be adequately compensated for by
monetary award. Accordingly, each of the Parties agrees that, in the event of
any such breach, in addition to being entitled as a matter of right to apply to
a Court of competent equitable jurisdiction for relief by way of restraining
order, injunction, decree or otherwise as may be appropriate to ensure
compliance with the provisions hereof, a Party will also be liable to the other
Party, as liquidated damages, for an amount equal to the amount received and
earned by that Party as a result of and with respect to any such breach. The
Parties hereby acknowledge and agree that if any of the aforesaid restrictions,
activities, obligations or periods are considered by a Court of competent
jurisdiction as being unreasonable, the Parties agree that said Court shall have
authority to limit such restrictions, activities or periods as the Court deems
proper in the circumstances. In addition, the Parties further acknowledge and
agree that all restrictions or obligations in this Agreement are necessary and
fundamental to the protection of their respective business interests and are
reasonable and valid, and all defenses to the strict enforcement thereof by the
Parties are hereby waived.

--------------------------------------------------------------------------------

- 15 -

6.4          Confidentiality. Each Party will not, except as authorized or
required by its respective duties and obligations hereunder, reveal or divulge
to any person, company or entity any information concerning the respective
organization, business, finances, transactions or other affairs of the other
Party, or of any of the other Party’s respective subsidiaries, which may come to
the Party’s knowledge during the continuance of this Agreement, and each Party
will keep in complete secrecy all confidential information entrusted to the
Party and will not use or attempt to use any such information in any manner
which may injure or cause loss either directly or indirectly to the other
Party’s respective business interests. This restriction will continue to apply
after the termination of this Agreement without limit in point of time but will
cease to apply to information or knowledge which may come into the public
domain.

6.5          Compliance with applicable laws. Each Party will comply with all
U.S., Canadian and foreign laws, whether federal, provincial or state,
applicable to its respective duties and obligations hereunder and, in addition,
hereby represents and warrants that any information which the Party may provide
to any person or company hereunder will, to the best of the Party’s knowledge,
information and belief, be accurate and complete in all material respects and
not misleading, and will not omit to state any fact or information which would
be material to such person or company.

Article 7
INDEMNIFICATION AND LEGAL PROCEEDINGS


7.1          Indemnification. The Parties hereby each agree to indemnify and
save harmless the other Party and including, where applicable, their respective
subsidiaries and affiliates and each of their respective directors, officers,
employees, consultants and agents (each such party being an “Indemnified Party”)
harmless from and against any and all losses, claims, actions, suits,
proceedings, damages, liabilities or expenses of whatever nature or kind and
including, without limitation, any investigation expenses incurred by any
Indemnified Party, to which an Indemnified Party may become subject by reason of
the terms and conditions of this Agreement. 7.2 No indemnification. This
indemnity will not apply in respect of an Indemnified Party in the event and to
the extent that a Court of competent jurisdiction in a final judgment shall
determine that the Indemnified Party was grossly negligent or guilty of willful
misconduct. 7.3 Claim of indemnification. The Parties agree to waive any right
they might have of first requiring the Indemnified Party to proceed against or
enforce any other right, power, remedy, security or claim payment from any other
person before claiming this indemnity.

7.4          Notice of claim. In case any action is brought against an
Indemnified Party in respect of which indemnity may be sought against either of
the Parties, the Indemnified Party will give both Parties prompt written notice
of any such action of which the Indemnified Party has knowledge and the relevant
Party will undertake the investigation and defense thereof on behalf of the
Indemnified Party, including the prompt employment of counsel acceptable to the
Indemnified Party affected and the relevant Party and the payment of all
expenses. Failure by the Indemnified Party to so notify shall not relieve the
relevant Party of such relevant Party’s obligation of indemnification hereunder
unless (and only to the extent that) such failure results in a forfeiture by the
relevant Party of substantive rights or defenses.

--------------------------------------------------------------------------------

- 16 -

7.5          Settlement. No admission of liability and no settlement of any
action shall be made without the consent of each of the Parties and the consent
of the Indemnified Party affected, such consent not to be unreasonable withheld.

7.6          Legal proceedings. Notwithstanding that the relevant Party will
undertake the investigation and defense of any action, an Indemnified Party will
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:

  (a)

such counsel has been authorized by the relevant Party;

        (b)

the relevant Party has not assumed the defense of the action within a reasonable
period of time after receiving notice of the action;

        (c)

the named parties to any such action include that any Party hereto and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between any Party and the Indemnified Party; or

        (d)

there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to any Party.

7.7          Contribution. If for any reason other than the gross negligence or
bad faith of the Indemnified Party being the primary cause of the loss claim,
damage, liability, cost or expense, the foregoing indemnification is unavailable
to the Indemnified Party or insufficient to hold them harmless, the relevant
Party shall contribute to the amount paid or payable by the Indemnified Party as
a result of any and all such losses, claim, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the relevant Party on the one hand and the Indemnified Party on the other,
but also the relative fault of relevant Party and the Indemnified Party and
other equitable considerations which may be relevant. Notwithstanding the
foregoing, the relevant Party shall in any event contribute to the amount paid
or payable by the Indemnified Party, as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Party), any excess of such amount over the amount of the fees
actually received by the Indemnified Party hereunder.

Article 8
FORCE MAJEURE


8.1          Events. If either Party is at any time either during this Agreement
or thereafter prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, walk-outs, labor shortages, power shortages,
fires, wars, acts of God, earthquakes, storms, floods, explosions, accidents,
protests or demonstrations by environmental lobbyists or native rights groups,
delays in transportation, breakdown of machinery, inability to obtain necessary
materials in the open market, unavailability of equipment, governmental
regulations restricting normal operations, shipping delays or any other reason
or reasons beyond the control of that Party, then the time limited for the
performance by that Party of its respective obligations hereunder shall be
extended by a period of time equal in length to the period of each such
prevention or delay.

--------------------------------------------------------------------------------

- 17 -

8.2          Notice. A Party shall within three calendar days give notice to the
other Party of each event of force majeure under section “8.1” hereinabove, and
upon cessation of such event shall furnish the other Party with notice of that
event together with particulars of the number of days by which the obligations
of that Party hereunder have been extended by virtue of such event of force
majeure and all preceding events of force majeure.

Article 9
ARBITRATION


9.1          Matters for arbitration. Except for urgent matters as necessary to
prevent material harm to a substantive right or asset, the Parties agree that
all questions or matters in dispute with respect to this Agreement shall be
submitted to arbitration pursuant to the terms hereof.

9.2          Notice. It shall be a condition precedent to the right of any Party
to submit any matter to arbitration pursuant to the provisions hereof that any
Party intending to refer any matter to arbitration shall have given not less
than five business days’ prior written notice of its intention to do so to the
other Parties together with particulars of the matter in dispute. On the
expiration of such five Business Days the Party who gave such notice may proceed
to refer the dispute to arbitration as provided for in section “9.3”
hereinbelow.

9.3          Appointments. The Party desiring arbitration shall appoint one
arbitrator, and shall notify the other Parties of such appointment, and the
other Parties shall, within five Business Days after receiving such notice,
appoint an arbitrator, and the two arbitrators so named, before proceeding to
act, shall, within five Business Days of the appointment of the last appointed
arbitrator, unanimously agree on the appointment of a third arbitrator, to act
with them and be chairperson of the arbitration herein provided for. If the
other Parties shall fail to appoint an arbitrator within five Business Days
after receiving notice of the appointment of the first arbitrator, and if the
two arbitrators appointed by the Parties shall be unable to agree on the
appointment of the chairperson, the chairperson shall be appointed in accordance
with the Arbitration Rules. Except as specifically otherwise provided in this
section, the arbitration herein provided for shall be conducted in accordance
with such Arbitration Rules. The chairperson shall fix a time and place in the
City of Corpus Christi, State of Texas, U.S.A., for the purpose of hearing the
evidence and representations of the Parties, and the chairperson shall preside
over the arbitration and determine all questions of procedure not provided for
by the Arbitration Rules or this section. After hearing any evidence and
representations that the Parties may submit, the single arbitrator, or the
arbitrators, as the case may be, shall make an award and reduce the same to
writing, and deliver one copy thereof to each of the Parties. The expense of the
arbitration shall be paid as specified in the award.

9.4          Award. The Parties agree that the award of a majority of the
arbitrators shall be final and binding upon each of them.

Article 10
GENERAL PROVISIONS


10.1         No assignment. This Agreement may not be assigned by any Party
except with the prior written consent of the other Party.

--------------------------------------------------------------------------------

- 18 -

10.2        Notice. Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be sent
by prepaid registered mail deposited in a recognized post office and addressed
to the Party entitled to receive the same, or delivered to such Party, at the
address for such Party specified on the introductory paragraphs of this
Agreement. The date of receipt of such notice, demand or other communication
shall be the date of delivery thereof if delivered, or, if given by registered
mail as aforesaid, shall be deemed conclusively to be the third Business Day
after the same shall have been so mailed, except in the case of interruption of
postal services for any reason whatsoever, in which case the date of receipt
shall be the date on which the notice, demand or other communication is actually
received by the addressee. Any Party may at any time and from time to time
notify the other Parties in writing of a change of address and the new address
to which notice shall be given to it thereafter until further change.

10.3        Time of the essence. Time will be of the essence of this Agreement.

10.4        Enurement. This Agreement will enure to the benefit of and will be
binding upon the Parties and their respective heirs, executors, administrators
and assigns.

10.5        Currency. Unless otherwise stipulated, all payments required to be
made pursuant to the provisions of this Agreement and all money amount
references contained herein are in lawful currency of the United States.

10.6        Further assurances. The Parties will from time to time after the
execution of this Agreement make, do, execute or cause or permit to be made,
done or executed, all such further and other acts, deeds, things, devices and
assurances in law whatsoever as may be required to carry out the purposes of and
to give full force and effect to this Agreement.

10.7        Representation and costs. It is hereby acknowledged by each of the
Parties hereto that McMillan LLP, Lawyers – Patent & Trade Mark Agents, acts
solely for the Company, and, correspondingly, that the Executive has been
required by each of McMillan LLP and the Company to obtain independent legal
advice with respect to its review and execution of this Agreement. In addition,
it is hereby further acknowledged and agreed by the Parties hereto that McMillan
LLP, and certain or all of its principal owners or associates, from time to
time, may have both an economic or shareholding interest in and to Company
and/or a fiduciary duty to the same arising from either a directorship,
officership or similar relationship arising out of the request of the Company
for certain of such persons to act in a similar capacity while acting for the
Company as counsel. Correspondingly, and even where, as a result of this
Agreement, the consent of each Party to the role and capacity of McMillan LLP,
and its principal owners and associates, as the case may be, is deemed to have
been received, where any conflict or perceived conflict may arise, or be seen to
arise, as a result of any such capacity or representation, each Party hereto
acknowledges and agrees to, once more, obtain independent legal advice in
respect of any such conflict or perceived conflict and, consequent thereon,
McMillan LLP, together with any such principal owners or associates, as the case
may be, shall be at liberty at any time to resign any such position if it or any
Party hereto is in any way affected or uncomfortable with any such capacity or
representation. Each Party to this Agreement will also bear and pay its own
costs, legal and otherwise, in connection with its respective preparation,
review and execution of this Agreement and, in particular, that the costs
involved in the preparation of this Agreement, and all documentation necessarily
incidental thereto, by McMillan LLP, shall be at the cost of the Company.

10.8        GOVERNING LAW; VENUE. THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING
EFFECT TO ITS CONFLICTS OF LAW PRINCIPLES) GOVERN ALL MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, INCLUDING ITS INTERPRETATION, CONSTRUCTION,
PERFORMANCE AND ENFORCEMENT. WITH RESPECT TO ANY MATTERS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OTHER THAN THOSE MATTERS REQUIRED TO BE SUBMITTED TO
ARBITRATION PURSUANT TO ARTICLE “9”, ANY PARTY MAY BRING THE RELATED LEGAL
ACTION OR PROCEEDING IN ANY COURT SITTING IN CORPUS CHRISTI, TEXAS, U.S.A. EACH
PARTY CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS SITTING IN CORPUS
CHRISTI, TEXAS, FOR THE PURPOSES OF ALL SUCH LEGAL ACTIONS AND PROCEEDINGS OTHER
THAN THOSE REQUIRED TO BE SUBMITTED TO ARBITRATION PURSUANT TO ARTICLE “9”.

--------------------------------------------------------------------------------

- 19 -

10.9        Severability and construction. Each Article, section, paragraph,
term and provision of this Agreement, and any portion thereof, shall be
considered severable, and if, for any reason, any portion of this Agreement is
determined to be invalid, contrary to or in conflict with any applicable present
or future law, rule or regulation in a final unappealable ruling issued by any
court, agency or tribunal with valid jurisdiction in a proceeding to which any
Party is a party, that ruling shall not impair the operation of, or have any
other effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which shall remain binding on the Parties and continue to
be given full force and effect as of the date upon which the ruling becomes
final).

10.10        Captions. The captions, section numbers and Article numbers
appearing in this Agreement are inserted for convenience of reference only and
shall in no way define, limit, construe or describe the scope or intent of this
Agreement nor in any way affect this Agreement. 10.11        Counterparts. This
Agreement may be signed by the Parties in as many counterparts as may be
necessary, and via facsimile, e-mail or other means of electronic transmission
if necessary, each of which so signed being deemed to be an original and such
counterparts together constituting one and the same instrument and,
notwithstanding the date of execution, being deemed to bear the Effective Date
as set forth in the introductory paragraph of this Agreement.

10.12       No partnership or agency. The Parties have not created a partnership
and nothing contained in this Agreement shall in any manner whatsoever
constitute any Party the partner, agent or legal representative of the other
Parties, nor create any fiduciary relationship between them for any purpose
whatsoever.

10.13       Amendment. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each Party.

10.14       Consents and waivers. No consent or waiver expressed or implied by
either Party in respect of any breach or default by the other in the performance
by such other of its obligations hereunder shall:

  (a)

be valid unless it is in writing and stated to be a consent or waiver pursuant
to this section;

        (b)

be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;

        (c)

constitute a general waiver under this Agreement; or

        (d)

eliminate or modify the need for a specific consent or waiver pursuant to this
section in any other or subsequent instance.

 

[Signature page follows]

--------------------------------------------------------------------------------

- 20 -

IN WITNESS WHEREOF the Parties have hereunto set their respective hands and
seals as at the execution date first written above.

The COMMON SEAL of )   URANIUM ENERGY CORP., )   the Company herein, was
hereunto affixed )   in the presence of: ) (C/S)   )     )   /s/ Amir Adnani )  
Authorized Signatory )         SIGNED, SEALED and DELIVERED by )   SCOTT MELBYE,
)   the Executive herein, in the presence of: )     )     )   /s/ Louise Melbye
)   Witness Signature ) /s/ Scott Melbye   )                        SCOTT MELBYE
618 Cliffgate Lane, Castle Rock, CO 80108 )   Witness Address )     )   Louise
Melbye – Homemaker )   Witness Name and Occupation )  

__________

--------------------------------------------------------------------------------

Schedule A

This is Schedule “A” to that certain Executive Services Agreement, dated for
reference with an Effective Date of September 1, 2014, as entered into between
Uranium Energy Corp. and Scott Melbye.

Underlying Agreement

Refer to the materials attached hereto.

__________

 

 

 

--------------------------------------------------------------------------------


[exhibit10-1x25x1.jpg]



August 28, 2014 Delivered and via e-mail

Scott Melbye
8055 E. Tuffs Avenue, Suite 400
Denver, Colorado 80237


Dear Mr. Melbye:

Re:

Uranium Energy Corp. (the “Company”)
Letter of Intent Regarding Proposed Employment


This letter (the “Letter of Intent”) is intended to set out the basis upon which
the Company is prepared to engage you (the “Employee”) as an employee.
Specifically, the Company wishes to set out in this Letter of Intent the basic
terms, if accepted by the Employee, upon which the Company is prepared to enter
into a formal agreement (the “Formal Agreement”) between the Company and the
Employee with respect to the terms of employment of the Employee by the Company.

The Formal Agreement shall have, among other terms to be agreed to by and
between the Company and the Employee, the following terms:

 * The initial term (the “Initial Term”) of the Formal Agreement shall be 18
   months.

 * The Company shall compensate the Employee as follows: (i) the Company shall
   pay the Employee an annual cash fee of US$250,000 (that is, US$375,000 over
   the 18-month Initial Term), to be paid in equal monthly installments
   (US$20,833.33 to be paid upon the effective date of the Formal Agreement (the
   “Effective Date”) and US$20,833.33 to be paid each month in advance
   thereafter on the monthly anniversary of the Effective Date until the
   expiration of the Initial Term); and (ii) on the Effective Date, the Company
   shall grant to the Employee options (the “Options”) to purchase 300,000
   shares of the Company’s common stock, exercisable at the closing market price
   of the Company’s common shares on the business day immediately preceding the
   Effective Date, and vesting over an 18 month period (1/4 vesting upon the
   Effective Date, a further 1/4 vesting six months after the Effective Date, a
   further 1/4 vesting twelve months after the Effective Date, and the final 1/4
   vesting eighteen months after the Effective Date).

 * The Company will, in good faith, consider the payment of a discretionary
   bonus to the Employee based on performance.

 * The Employee shall be entitled to the compensation set forth above, even if
   the Formal Agreement is terminated by the Company prior to the end of the
   Initial Term (unless the Company terminates the Formal Agreement for cause,
   in which case the Employee shall only be entitled to such cash compensation
   paid to or owing to the Employee as of the termination date and such Options
   that have vested as of the termination date). If the Employee is terminated
   by the Company without cause prior to the end of the Initial Term, all
   unvested Options shall immediately vest, and the Employee shall have the
   right to exercise any or all of the Options within 90 days after the
   termination date.

Suite 320 - 1111 W. Hastings St. Vancouver BC V6E 2J3 | t (866) 748 1030 f (604)
682 3591 www.uraniumenergy.com NYSE MKT: UEC


--------------------------------------------------------------------------------


[exhibit10-1x25x1.jpg] 

 * The Company shall reimburse the Employee for all pre-approved direct and
   reasonable expenses actually and properly incurred by the Employee for the
   benefit of the Company.

 * The Employee shall be eligible to participate in the Company’s health
   insurance benefits plan to participate in the Company’s 401(k) plan.

This Letter of Intent is not intended to be a binding offer or to be a complete
statement of the terms and conditions of the Formal Agreement referred to above,
or to create any legally enforceable obligations of the parties.

If the foregoing is acceptable to you, please so indicate by executing this
Letter of Intent, faxing or emailing a copy and returning the original signed to
the undersigned. Upon receipt of your acceptance and agreement, the Company will
prepare the Formal Agreement referenced above.

Yours very truly,

Uranium Energy Corp.

/s/ Amir Adnani

Per: Amir Adnani, President and CEO of the Company

ACCEPTANCE AND AGREEMENT

The foregoing is hereby accepted and agreed to by the undersigned this 28th day
of August, 2014.

Signature: /s/ Scott Melbye
Name: Scott Melbye

Suite 320 - 1111 W. Hastings St. Vancouver BC V6E 2J3 | t (866) 748 1030 f (604)
682 3591 www.uraniumenergy.com NYSE MKT: UEC


--------------------------------------------------------------------------------